I concur in the reversal of the order appealed from, but solely on the ground that the respondent has no interest in the fund in dispute. I am not prepared to admit the validity of the act of Congress so far as it authorizes a recovery by the personal representatives of an employee engaged in interstate commerce for damages for his death occasioned by the fault of the employer, the recovery to be apportioned among certain relatives of the deceased or next of kin dependent *Page 143 
upon him. I do not think that proposition is involved in the decision of the Supreme Court of the United States in theEmployers' Liability Cases (207 U.S. 463). Liability to the employee himself for injuries causing his death and liability to his next of kin are very different things, and the constitutional power of Congress to impose the first does not necessarily import power to impose the second. The action in favor of the next of kin is not a revival of the action in favor of the deceased, but an independent cause of action, though, if it were to be considered as a continuance of what would have been the deceased's cause of action for his injuries, had they not proved fatal, I know of no principle on which Congress can regulate the disposition of the estate of a deceased, whether he happens to be engaged in interstate commerce or not. That is solely a matter to be determined by the states. Treated as a cause of action, independent of the rights of the deceased, the next of kin are not engaged in interstate commerce, and I do not see where the power of Congress to confer a right of action in their favor is to be found. True, it may be argued that this provision in favor of his dependent relatives will tend to render the employee more alert and careful in the discharge of his duties and also exempt him from saving money out of his wages to support those dependent on him in case of accident. The argument is far fetched and would offer justification for Congress interfering in the purely domestic affairs of state in a thousand other instances so far as they relate to an employee in interstate commerce. The real objection to the statute, however, is based on the assumption that it purports to abrogate the state statute on the subject granting a right of action guaranteed by the Constitution of the state and beyond legislative power to limit or deny. But the question does not arise in this case. The action was plainly brought for liability created by the act of Congress. The only one besides the plaintiff interested in the validity of the right of action given by *Page 144 
that statute was the defendant, and it chose to pay the claim. So, also, it may be that the court, following the decision inHoxie v. New York, New Haven  Hartford Railroad Company
(82 Conn. 352) might have declined jurisdiction of the suit, but it did not. If the act of Congress gives an additional cause of action or the act of Congress is invalid, in either case the right of the respondent, through the administrator, to bring an action on our own statute is not impaired. In reality the only questions with which the respondent is concerned are whether the provision in the act of Congress "there shall be only one recovery for the same injury" is applicable to causes of action under the state statute, and if so, whether it was within the constitutional power of Congress to abrogate that right of action. This can only be determined in an action to enforce the state right of action. The employer by settling the administrator's suit has not discharged or satisfied that right if it exists.